 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontana Lumber Sales Inc. (Delaney&Sons Divi-sion)andMontana Carpenters District Council,Lumber and Sawmill Workers Union,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,Petitioner.Case 19-RC-5062August 21, 1970DECISION, ORDER, AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS FANNING,MCCULLOCH,AND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed by the parties on May16, 1969, an election by secret ballot was conductedin the above-entitled proceeding on June 10, 1969,under the direction and supervision of the ActingRegional Director for Region 19 (Seattle, Washing-ton).Upon the conclusion of the election, a tallyof ballots was furnished the parties in accordancewith National Labor Relations Board Rules and Regu-lations and Statements of Procedure, Series 8, asamended.The tally of ballots shows that there were approxi-mately 22 eligible voters and that 22 ballots werecast,of which 6 were for the Petitioner, 12 wereagainst the Petitioner, and 4 were challenged. Thechallenged ballots are not sufficient in number toaffect the results of the election.On June 13, 1969, the Petitioner filed timely objec-tions to the conduct of the election. The ActingRegional Director caused an investigation of the objec-tions to be made and, thereafter, on October 10,1969, issued and served on the parties his Reporton Objections to the Election. In his report, theActingRegionalDirector recommended that theBoard set aside the election on the basis of Objections3 and 4. He further recommended that, if the Boarddoes not concur with said recommendations, a hearingbe held to resolve the credibility question raised inPetitioner's Objection 2.Thereafter, on October 23, 1969, the Employerfiledtimelyexceptions to the Acting RegionalDirector'sReport with respect to Objections 2, 3,and 4 and a brief in support of its exceptions, request-ing that the Board overrule all objections and certifythe results of the election.On December 16, 1969, it appearing to the Boardthat the Petitioner's objections raised issues that couldbest be resolved by a hearing, it was ordered thata hearing be held before a Hearing Officer designatedby the Acting Regional Director, with directions toprepare and cause to be served on the parties a185NLRB No. 12report containing resolutions of the issues raised withrespect to the Petitioner's Objections 2, 3, and 4.A duly scheduled hearing was held before HearingOfficerGeorge L. McCargar on February 11, 1970.The Employer and the Petitioner appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.On March 6, 1970, the Hearing Officer issuedhisReport on Objections, finding that the evidencefailed to support Objections 2 and 3 and recommend-ing that they be overruled in their entirety. He furtherrecommended that Petitioner's Objection 4 be sus-tained and that the election of June 10, 1969, besetaside and a second election be directed. TheEmployer filed timely exceptions to the Hearing Offi-cer's Report and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer with-in the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.We find, in accordance with the stipulationof the parties, that the following employees of theEmployer constitute a unit appropriate for the purpos-es of collective bargaining within the meaning ofSection 9(b) of the Act: All production and mainte-nance employees of the Delaney & Sons LumberDivision of the Employer at its plant in Lincoln,Montana, except and excluding all office and clericalemployees, temporary employees, supervisors, plantguards and watchmen, and professional employeesas defined in the Act.5.The Hearing Officer found that Petitioner'sObjection 4 had merit and recommended that theelection be set aside on that basis. We cannot agree.'In the absence of exceptions thereto, the Board adopts the HearingOfficer's recommendation that Petitioner's Objections 2 and 3 be overruled MONTANA LUMBER SALES INC47Petitioner's Objection 4 states that:Under the date of June 7, 1969, postmarkedJune 9, 1969, and received late in the afternoonof June 9, 1969, by the employees a letter wassent to all employees containing erroneous state-ments to which there was no possible time forthe Union to reply.It is uncontroverted that in response to two lettersfrom Petitioner, one dated June 3, 1969, and theother June 5, 1969, the Employer prepared an answerin the form of a letter dated June 7, 1969 (a copyof which is attached hereto). This three-page documentwas placed in the mail on June 8, 1969.The Hearing Officer found that the portion ofthe letter entitled "What the Union Could Meanto You" contains predictions of loss of employmentand other potential financial hardship, to which,because of its late delivery, Petitioner had insufficienttime to respond. Further, he concluded that the para-graph entitled "Getting Forced into the Union" con-tains an erroneous characterization of the law withrespect to an employee's obligation under a union-security contract provision.We are convinced bythewording and content of the letter that "theredoes not appear to be any substantial misrepresenta-tionwhich involves a departure from the truth sothat the misrepresentation may reasonably be expectedto have a significant impact upon the election."2The Hearing Officer found objectionable the follow-ing paragraphs in the letter on the ground that theEmployer thereby shifted the onus for the nonimple-mentation of several fringe benefits to the Petitioner:Some of you apparently think our Companywould never have offered to start our fringebenefit program if it hadn't been for the union.Those who think so are dead wrong. The onlything the union did was to file its petition insuch a way that we have had to wait untilafterthe election before we can begin to paythe fringes.A union "accident?" Maybe. Butwe doubt it. We now believe it was deliberateby the union.The letter, in discussing the progress which hadbeen made by the Employer and the benefits enjoyedby the employees, also stated.Well, we have the benefits now, too. The Unioncannot take any credit for any of this. We believethe only credit the union can claim is for thedelay in when our benefits can be effective.Standing alone, those portions of the letter wouldraise a serious question in light ofMcCormick Long-meadow Stone Co., Inc.,'where we found it a violationof the Act to announce the withholding of, andtowithhold, benefits which an employer had leditsemployees to believe would be forthcoming butfor the Union. However, we cannot view those portionsof the letter in isolation from all the circumstancesof this case.In dismissing Petitioner's Objections 2 and 3, theHearing Officer found the following facts:The Employer commenced internal discussions rela-tive to certain wage increases and the institutionof various fringe benefits during the early part ofFebruery 1969. In mid-March 1969, the Employerdecided to, and did, initiate certain "bracket increases"to be effective as of March 1, 1969. On March 27,1969, the Employer reached a decision to grant itsemployees a 12-cent-per-hour wage increase, effectiveApril 1, 1969, and to initiate a fringe benefit planincluding paid vacations, paid holidays, and a healthand welfare program.On March 28, 1969 (the date the Union fileditspetition), the Employer announced its decisionto its employees at a plant meeting conducted bythe superintendent of mills, Cliff Rawlings.WhenRawlings asked which of the fringe benefits theemployees would like to have initiated first, theemployees indicated that paid vacations held firstpriority.Rawlings informed the employees that the12-cent-per-hour wageincreasewould be granted onApril 1; that the paid vacation plan could be madeeffective "right away"; and that, while the Employerhad decided to institute the other fringe benefits,itwould take some time to do so and that a latermeeting would be held to consider these items ingreater detail.On April 15, 1969, (after the Employer was notifiedof the Union's petition) Rawlings held a second meet-ing with the employees at which he read a statementin which the vacation plan was spelled out. Includedin this text were the following statements:Now, before I get into this fringe benefit question,I should make one thing clear. Since our Marchmeeting, we have received word that the Lumberand Sawmill Workers Union has filed petitionfor an election here. That petition really tookus all by surprise. I guess that shows some poorcommunications someplace, because we hadalways thought that if any of you had a problemwith your job, you would let us know aboutitand see if we couldn't solve it on our own,before any outside Union agents were invitedin.So I'm real sorry that you didn't let usknow about your problems before taking them'National WaterlGft Company,175 NLRB No 135,Hollywood CeramicsCompany,Inc,140 NLRB 221, 224' 158 NLRB 1237 48DECISIONSOF NATIONALLABOR RELATIONS BOARDto a Labor Union.But, that,of course,isyourbusiness,and we can't and won't interfere inthat in anyway. [sic]The fact that a Union filed a petition for anelection after I promised complete and specificanswers on all of the fringe benefits,but priorto this April meeting which we had previouslyscheduled for ourselves back there in March,has really made for a delicate situation.In March,Ipoint-blank promised you the Company's fullanswer on your request to have the main fringebenefits in effect here.In fact,when we metinMarch,Ipretty strongly implied that wewould be having these benefits,as you know.However,Idid have to check through someof the details with other Company officials beforeIcould talk with you fully about them. I knowback in March,even before our March meeting,that the decision had already been made by theupperCompany management to put thesebenefits in effect here,but specifics were stillbeing worked out at the time of our meeting hereinMarch.However,the labor law says that in most cases,a Company shouldn't change wages,hours, bene-fits or working conditions after a Union petitionsfor an election,until after the election is overwith.Then there's another part of the law which saysthat if a Company promises something to itsemployees,but then refuses to deliver on thosepromises after a Union files a petition for anelection,this also has illegal aspects.So you can see that our Company is sort ofdamned if we do,and also damned if we don'there today.If I talk to you about fringe benefitimprovements,even though this has already beenpromised to you,I could be getting our Companyinto hot water.If I say I can't talk about themnow on account of the Union petition,I couldalso be getting our Company into hot water.After a lot of thought, and talking it over amongour Company management people and our attor-ney, we've decided the only honest and fair thingwe can do at this point is talk about the fringebenefits with you, since we've already promisedto do so.This promise was made before wehad any idea of any Union petition, or anyother kind of Union activity.We made this prom-ise in complete good faith,as a way to answerthe requests for improvements which you hadbrought to us, and out of respect to you, ouremployees,Idon'tthinkwe have any choicebut to go ahead.We will do these things whether you decideto have a Union in the election or not. Youwon't lose anything if you vote in favor of theUnion.You won'tlose anything if you voteagainst the Union.If the Union is voted in,we will,of course,have to negotiate these matterswith the Union.However,I think the Unionwould accept these benefits,and our Companywould immediately offer to grant these benefitsin any negotiations with the Union.On this matter of a Union,we sure don't thinkyou need a Union here to get a fair shake fromthis Company.We think that if you simply speakup and let us know what is on your mind,you can get along as well or better withouta Union. However,what you do about havingaUnion here is your own business,not ours.And if you decide to have a Union,we'll doour best to negotiate with the outside Unionrepresentatives.This whole question will be decid-ed by you in the election which is coming up.Like I said before,I'm real sorry our meetinghere today has to be complicated so badly bythe problem of what we can and can't say nowthat a petition for an election has been filed.But since you fellows directly asked for answerson these benefits,and since I promised thatwe would give you our answers by April 15,Ifeel strongly that our Company is obligatedto give you the full answers you have requestedfrom us. You now have these answers, and Iagain want to emphasize that these benefits donot depend on how you vote in this up-comingelection.You don't have to vote either againstor for the Union to get these benefits, and,while we sincerely don't believe you need theUnion here,we also realize that the decisionon this is entirely in your hands.Subsequent to this meeting,but prior to the election,two employees were granted vacation checks inaccordance with the Employer's plan announced atthismeeting.The Hearing Officer overruled theUnion's objection that this action constituted conductwhich interfered with the election.No exceptionswere taken to his recommendation.It is not alleged,nor did the Hearing Officer find,that the Employer's statement to the Employees onApril 15 was improper.The failure of the Employerto institute all benefits has not been questioned. Rath-er,Union Objection 2 alleged that the Employeracted improperly in granting the vacation plan previ- MONTANALUMBERSALES INCously promised the employees.This objection wasproperly found to be without merit.'In view of the foregoing,it is clear that the portionsof the Employer's letter dated June 7, 1969, foundobjectionable by the Hearing Officer are ambiguousatmost.Although the Employer stated that "Theonly thing the union did was to file its petitionin such a way that we have had to wait untilafterthe election before we can begin to pay fringes,"it is evident that the employer did not wait to institutewage increases and the vacation plan, although paidholidays and health benefits were not instituted. Fur-thermore,at the meetingof April15,1969, theEmployer spelled out its position and reasons thereforin detail to the employees.We have held that,where an Employer has madeclear in its campaign statements that its only reasonfor postponing expected benefits was to avoid theappearance of election interference, its action didnot constitute objectionable conduct sufficient to setaside an election.'We see no reason for a differentholding in this case.Since the Employer's actual conduct with respectto the payment of benefits has not been found objec-tionable,the paragraphs relating to such benefits inthe June 7 letter must be considered priviliged cam-paign propaganda under the standards declared inHollywood Ceramics.'There we stated at page 224:We believe that an election should be set asideonly where there hasbeen a misrepresentationorothersimilarcampaign trickery,whichinvolves a substantial departure from the truth,at a time which prevents the other party orparties from making an effective reply,so thatthe misrepresentation whether deliberate or not,may reasonably be expected to have a significantimpact on the election.However,the mere factthat a message is inartistically or vaguely wordedand subject to different interpretations will notsuffice to establish such misrepresentation aswould lead us to set the election aside. Suchambiguities,like extravagant promises,derogato-ry statements about the other party, and minordistortions of some facts,frequently occur incommunications between persons. But even wherea misrepresentation is shown to have been sub-stantial,the Board may still refuse to set asidethe election if it finds upon consideration ofall the circumstances that the statement wouldnot be likely to have had a real impact on'SeeMcCormickLongmeadowStone Co.,supraUARCO Incorporated,169 NLRB No 162140 NLRB 22149the election.For example,the misrepresentationmight have occurred in connection with an unim-portant matter so that it could only have hada de minimiseffect.Or, it could have been soextreme as to put the employees on notice ofits lack of truth under the particular circum-stances so that they could not reasonably haverelied on the assertion.Or, the Board may findthat the employees possessed independent knowl-edge with which to evaluate the statements.Using the above standards,it is clear that the Employ-er's statement in his letter of June 7,1969, couldnot "reasonably be expected to have a significantimpact on the election."Furthermore,since the recordindicates that the Union was made aware of theemployer's letter during a union meeting of all employ-ees the day before the election,itappears that theUnion was not prevented from making an effectivereply.In the circumstances of this case,we do not believethat the employees could reasonably have concluded,nor do we conclude,that the restatement of theEmployer's position was intended to affect, or didsubstantially affect the employees'freedom of choicein the election. Accordingly,in disagreement withthe Hearing Officer,we overrule Petitioner's Objection4.Accordingly,as all objections to the election arenow overruled and as the tally of ballots shows thatamajority of the valid votes has not been cast infavor of Petitioner,we shall certify the results ofthe election.CERTIFICATION OF RESULTS OF ELECTIONIT IS HEREBY CERTIFIED that a majority of thevalid votes has not been cast for Montana CarpentersDistrict Council Lumber and Sawmill Workers Union,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,and that said labor organizationisnot the exclusive representative of the employeesin the unit found appropriate within the meaningof Section 9(a) of the NationalLaborRelations Act,as amended.APPENDIX ATo Our Employees:We're now at that critical time when you haveto decide this union question.Everyone of us knowswe've had some problems here in the past. Thatisno reason whyanyoneshould vote for the unionon Tuesday.Our problems have been caused mainly from threefires at this mill in the last 10 years.The last one 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurred in 1967. We underwent a big loss to rebuildthismill and start operationsagain.Did the LSWoffer to loan us any money? You bet they didn't.They just waited around until we got back on ourfeet.Now here they are, camped at our doorstep,greedy to get in our plant.Some of you apparently think our Company wouldnever have offered to start our fringe benefit programif it hadn't been for the union. Those who thinkso are dead wrong. The only thing the union didwas to file its petition in such a way that we havehad to wait untilafterthe election before we canbegin to pay the fringes. A union "accident?" Maybe.But we doubt it. We now believe it was deliberateby the union.What's past is past. What counts now is the present.We now have a program of wages and benefits whichare excellent for the size and kind of operation wehave at Lincoln. Our program is as good, or better,than at Mt. Lolo, where this union did manage toget in the plant (and where the employees have beentrying unsuccessfully to get back out for several years).If the union gets in our plant here now, it won'tmean any "automatic" increases onanything,exceptmaybe the amount of money you would end uphaving to pay the union. Please don't be fooled intothinking otherwise. I don't care what "promises"the union may make. Union "promises" are justa lot of hot air. Don't let yourselves get "bought"by meaningless union promises. You'll always be sorryif you do.If we can continue to cooperate closely together,we can continue to make reallyfineprogress hereineveryrespect.We've always followed the industry"pattern" here in Montana on our wages. No unionwas necessary for you to get this in the past, anditwon't take a union in the future. We were behindon benefits, because we couldn't afford them dueto those disasterous fires.Well, we have the benefitsnow, too. The union cannot take any credit foranyof this.We believe the only credit the union canclaim is for the delay in when our benefits can beeffective.That June 3 letter from the union to youwas plain trash, from one end to the other. We'vegot no high-powered "specialists"assistingus-onlythe union can afford that sort of thing. We're notafraid of this union for one second. We believe Elkhornisgoing to voteagainstthisunion.The Elkhornemployees have votedagainstthis union several timesin the past few years. They've seen this union upclose, and they know the kind of deals this unionsometimes pulls. And we say again, there is sureno use of you paying money to this or any otherunion because there is nothing the union coul.d getfor you which you can't get just as easy and fastfor yourselves. We sincrerely are convinced of this.Up to now, we've had the freedom to sit downtogether and work our problems out among ourselves.Sure, there have been some rough spots. But a unionwouldn't change that one bit. In fact, a union couldeasily create 10 rough spots for every one we'veever experienced up to now.With the union in this plant, you would lose yourfreedom almost totally. You couldn't come to anyoneinmanagementdirectly on any problem. You wouldhave to go through an outside union business agent.The union is asking you to surrenderalmost allof your personal freedom and your individual rightsto them. What do you get in exchange? Let's havea realclose,open, and above-board look at someof the things you would get in exchange:WHAT THE UNION COULD MEAN TO YOU1.Getting forcedinto the union:The union managesthis little stunt through the "union shop."The "unionshop" means you have to belong to the union, andpay your dues,initiation fees,etc., to keep yourjob. If you don't,the union sees to it that youget fired.The Companyisthen supposed to hiresomeone who will be willing to put up with theunion'snonsense,and who will pay his money tothe union.It's a nice neat arrangement for a guaran-teed income for the union.For you,itcould easilymeanguaranteed insecurityinyour job with ourCompany.2.Union trials and unionfines:Once you becomea union member,you are then completely underthe union power.If you violate their"rules andregulations",they can now put you ontrial.Theydo put people on trial.They can fineyou if youare found guilty.And they cantake you to courtto collectthefine if you refuse to pay. They caneven garnishee your wages,if you refuseto pay theirfines!3.Theunion costsyouMONEYLet's face it.The union isn't free.In addition to the high monthlyunion dues(which get higher each year),there arethe fees,and assessments,and maybe the fines. Thiscomes outofyourpocket.If this LSW union isin the plant, and you become a member,you wouldn'thave much choice but to pay every cent of the moneythe union demanded of you.4.Union-calledstrikes:Look at therecord.TheLSW strike record in our region is pretty sad. OnerecentLSW strike was at Stoltze Lumber Co. atColumbia Falls.That one went for months andmonths.Most strikers got replaced.They lost out MONTANALUMBERSALES INCon everything. If the LSW got in here, you couldface this same possible situation.5.Getting permanently replaced in your job:Ifa union calls an economic strike against a Company,the Company has the right to replace the strikerswith permanent replacements. This has happened inmanyLSW-called strikes. It happened at Stoltze.The smaller the plant, the quicker the Companyhas been able to replace the strikers.6.The union can't guarantee anything:This iscritically important for everyone to remember. Theunioncan promiseanything it believes will "buy"votes in the election. But it can't guarantee a singlething, except that it will want your money everymonth no matter what happens.7.The union has no stake in our plant:The uniondidn't build this mill. The union doesn't have tomeet the payroll. You don't see any of the unionagents doing any of the work here. They won't loanany money if we go on the skids. If they got youin a strike which went sour, they could (and would)walk away from it. They have. They wouldn't helpyou find other jobs. The union could easily endup making a real mess of things here just like theyhave at several other small operations. They couldwalk away from it. We couldn't. You and I wouldbe left trying to pick up the pieces. Often, thereisn'tmuch left to pick up. The former Stoltze employ-eeswho got replaced in the LSW-called strike arestillwondering what happened.8.Union thrives on trouble:Unions and "trouble"in a plant just seem to go together. If a plant doesn'thave a lot of trouble when the union gets in, itoften happens that the union agents try to stir thingsup. They have to make themselves look needed. Other-wise, the employees would get tired of having topay the dues, etc. real quick. We just don't believeour plant needs someone coming around trying tostirup trouble all the time. We don't believe that51isgoing to help anyone who works here accomplishanything worthwhile.WE CAN SOL VE OUR OWN PROBLEMSWe're a small plant. We can speak our minds.You can get the very best in wages and benefitswe can afford to give, and the union is not necessaryfor you to get any part of it. There is no reasonin the world that you should pay all that moneyout to the union. There is no reason why you shouldsubject yourselves to all the potential problems thisLSW union could bring into our plant.IF IN DO UBT, VOTE NO!!Some of you may have doubts. If so, we stronglyurge that you vote NO in the election.If you'reunhappy at the end of a year,you can always getthis or any other union back for another election.However, it doesn'twork in reverse.You can't votethe union in on Tuesday,and then figure you canget it out in a year if you are unhappy with it.Federal labor laws make this very complicated, andalso the union would fight each of you right downto the wire if you tried it. Ask our Mt. Lolo employ-ees-theyknowrealwell how this works.Also, unionsare now even trying tofinemembers who try toget the union back out,once it gets in. And thosefines are not small-some of them run into the hun-dreds of dollars.We are convinced your best interest is to voteNO. Be sure you vote.Itwillbe a secret ballotelection.You are free to vote exactly as you personallysee fit.The past counts for nothing. This electiondetermines the whole thing.Fellows,this union has been passing around somereal trash.Itcould end up to be a real trap fora lot of you.We sincerely hope that you will thinkthis over carefully, and then vote"NO" on Tuesday.We know you won't regret it if you do.Sincerely,Don Delaney